MEMORANDUM **
Johnathan Luther Hill appeals pro se from the district court’s order denying his motion for writ of error audita querela. We have jurisdiction pursuant to 28 U.S.C. § 1291.
We affirm the district court’s order because Hill’s conviction became final in 1999, and this court has held that United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), does not apply retroactively to convictions that became final prior to its publication. See
*541United States v. Cruz, 423 F.3d 1119, 1121 (9th Cir.2005) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.